03/22/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                 January 26, 2022 Session

                    STATE OF TENNESSEE v. SONYA NALE

                 Appeal from the Circuit Court for Bledsoe County
           Nos. 2019-CR-19, 2019-CR-20 William B. Acree, Senior Judge
                      ___________________________________

                            No. E2021-00276-CCA-R9-CD
                        ___________________________________


D. Kelly Thomas, Jr., J., concurring in part and dissenting in part.

       I respectfully dissent from the majority’s holding that the trial court abused its
discretion by disqualifying the Twelfth Judicial District Attorney General’s office. As
noted by the majority, a trial court’s decision to disqualify a prosecutor or an entire district
attorney general’s office is reviewed under an abuse of discretion standard. Clinard v.
Blackwood, 46 S.W.3d 177, 182 (Tenn. 2001); State v . Culbreath, 30 S.W.3d 309, 313
(Tenn. 2000). A court abuses its discretion by “apply[ing] an incorrect legal standard, or
reach[ing] a decision which is against logic or reasoning that caused an injustice to the
party complaining.” State v. Shirley, 6 S.W.3d 243, 247 (Tenn. 1999); see Clinard, 46
S.W.3d at 182.

        Relevant to the participation of the District Attorney General’s Office in this case,
our supreme court has stated in Culbreath, that “an actual conflict or an apparent conflict
may exist anytime a lawyer cannot exercise his or her independent professional judgment
free of ‘compromising influences and loyalties.’” 30 S.W.3d at 315 (quoting State v. Tate,
925 S.W.2d 548, 554 (Tenn. Crim. App. 1995)). Under the facts presented, I cannot agree
with the majority that the trial court applied an incorrect legal standard or reached a
decision that is against logic or reasoning when it disqualified the District Attorney
General’s Office.

       Here, the Defendant is being prosecuted by the Twelfth Judicial District Attorney
General’s Office for bribery of the General Sessions Judge. Specifically, the indictment
reads as follows:

              [The Defendant] on the 21st day of September, 2018 and the 5th day
       of October, 2018, inclusive, in Bledsoe County, Tennessee, and before the
       finding of this Indictment, unlawfully and knowingly offered a pecuniary
       benefit, to-wit: $10,000.00, to Howard Upchurch, a public servant, with the
       intent to influence the said public servant’s exercise of discretion or other
       action in the said public servant’s official capacity; all in violation of
       T[ennessee] C[ode] A[nnotated section] 39-16-102[.]

        The majority correctly notes that the trial court judge found that an appearance of
impropriety existed, rather than finding that an actual conflict of interest was present.
However, the trial court did not make any affirmative conclusion in this regard. Under the
Tennessee Rules of Professional Conduct, “[e]xcept as law may otherwise expressly
permit, a lawyer serving as a public officer or employee . . . is subject to RPCs 1.7 and
1.9[.]” Tenn. Sup. Ct. R. 8, RPC 1.11(d)(1). Pursuant to Rule 1.7, a concurrent conflict of
interest exists if “the representation of one client will be directly adverse to another client”
or “there is a significant risk that the representation of one or more clients will be materially
limited by the lawyer’s responsibilities to another client, a former client, or a third person
or by a personal interest of the lawyer.” Tenn. Sup. Ct. R. 8, RPC 1.7(a). I feel constrained
to observe that arguably, pursuant to Rule 1.7(a), the District Attorney General Office’s
representation of the State of Tennessee is “materially limited by” its “responsibility to . .
. a third person,” that being Howard Upchurch, the General Sessions Court Judge for
Bledsoe County, who is also the prosecuting witness.

       Our supreme court in Culbreath made some pertinent observations in this regard:

              The prosecutor’s discretion about whom to prosecute and to what
       extent they should be prosecuted, however, is vast and to a large degree, not
       subject to meaningful review. See Ramsey [v. Town of Oliver Springs], 998
       S.W.2d [207,] 209 [(Tenn. 1999)]; State v. Superior Oil, Inc., 875 S.W.2d
       658, 660 (Tenn. 1994) (“prosecutorial discretion in the charging process is
       very broad”). Moreover, as the United States Supreme Court has recognized,
       the prosecutor’s discretion goes beyond initial charging decisions:

                     A prosecutor exercises considerable discretion in
              matters such as the determination of which persons should be
              targets of investigation, what methods of investigation should
              be used, what information will be sought as evidence, which
              persons should be charged with what offenses, which persons
              should be utilized as witnesses, whether to enter into plea
              bargains and the terms on which they will be established, and
              whether any individuals should be granted immunity. These
              decisions, critical to the conduct of a prosecution, are all made
              outside the supervision of a court.

       Young [v. United States ex rel. Vuitton Et Fils S.A.], 481 U.S. [787,] 807
       [(1987)]. In sum, . . . the foundation for the exercise of the vast prosecutorial
                                             -2-
       discretion is freedom from conflict of interest and fidelity to the public
       interest.

30 S.W.3d at 316. In addition, Comment [8] to Rule 1.7 provides guidance for identifying
when there is a significant risk that the representation of one or more clients will be
materially limited by a lawyer’s other responsibilities or interests:

       Even where there is no direct adversity between clients, a conflict of interest
       exists if there is a significant risk that a lawyer’s ability to consider,
       recommend or carry out an appropriate course of action for the client will be
       materially limited as a result of the lawyer’s other responsibilities or
       interests. The conflict in effect forecloses alternatives that would otherwise
       be available to the client. The mere possibility of subsequent harm does not
       itself require disclosure and consent. The critical questions are: what is the
       likelihood that a difference in interests will eventuate and, if it does, will it
       materially interfere with the lawyer’s independent professional judgment in
       considering alternatives or foreclose courses of action that reasonably should
       be pursued on behalf of the client?

Tenn. Sup. Ct. R. 8, RPC 1.7, cmt. [8].

        The State and majority refer to the General Sessions Judge as merely a witness;
however, Judge Upchurch was the subject of the bribery, and the individual who reported
the offense. Therefore, Judge Upchurch’s cooperation with the Twelfth Judicial District
Attorney General’s office and participation in the Defendant’s prosecution were crucial.
The District Attorney General’s office prosecutes the criminal cases in Judge Upchurch’s
court, absent some reason for disqualification. Furthermore, in my view, the small close-
knit nature of Bledsoe County only exacerbates this problem, rather than making it an
exception. Judge Upchurch is the only General Sessions Judge in Bledsoe County. Listing
General        Sessions       Judges         in      the      State        of      Tennessee,
https://www.tncourts.gov/courts/general-sessions-courts/judges (searchable by county).
Based upon these observations, I could see how such duties would create a “significant
risk” that the District Attorney General’s representation of the State of Tennessee would
be “materially limited by” its “responsibility to” the General Sessions Judge, thus, a
conflict of interest may be present. Circumstances that arguably establish a conflict of
interest would certainly buttress the trial court’s conclusion that at least the appearance of
impropriety exists.

       Relative to whether an appearance of impropriety exists, it is determined objectively
from the perspective of a reasonable lay person with knowledge of all reasonable facts.
Clinard, 46 S.W.3d at 187. In this regard, the Culbreath Court has stated,

                                             -3-
              To ensure and maintain public confidence in the integrity of the
       government, public officials, including prosecutors, must act impartially and
       responsibly. Government officials must be held to high ethical standards to
       make certain their activities are conducted in the public’s interest.
       Furthermore, ‘governments have a responsibility to the public to avoid even
       the appearance of impropriety and to act to reduce the opportunities and
       incentives for unethical behavior by their officials and employees.’ This is
       true of the prosecuting attorney because ‘an appearance of impropriety on
       the part of a government attorney will inevitably harm not only the individual
       attorney, but also the entire system of government that allows such
       improprieties to take place.’

30 S.W.3d at 316 (quoting Roberta K. Flowers, What You See Is What You Get: Applying
the Appearance of Impropriety Standard to Prosecutors, 63 Mo. L. Rev. 699 (1998)
(citations omitted)).

       I feel constrained to note that the Circuit Court Judges in the Twelfth Judicial
District recused themselves from the Defendant’s prosecution due to the General Sessions
Judge’s involvement in this case. In the order entered to the effect, it was stated,

               For good cause shown and it appearing to the [c]ourt that all trial
       judges in the [Twelfth] Judicial District have a conflict due to one of the key
       witnesses, Howard Upchurch, being an attorney in this district who makes
       regular appearances before all trial judges in this district and surrounding
       districts.

If the Circuit Court Judges feel that a conflict exists, then I cannot say the trial court abused
its discretion in holding that an appearance of impropriety is present regarding the Twelfth
Judicial District Attorney General’s Office. Arguably, an even more egregious situation is
evident—Mr. Upchurch is not merely an attorney who frequently appears before the Circuit
Court Judges of the Twelfth Judicial District, but he is a Judge who adjudicates the District
Attorney General’s criminal prosecutions in Bledsoe County General Sessions Court.
Moreover, proceedings in General Sessions Court are preliminary and do not involve juries
or the rights attendant to jury trials.

       In my opinion, the majority’s analysis comes perilously close to requiring evidence
of actual impropriety rather than just an appearance of impropriety. Any lay person could
reasonably think that the District Attorney General’s office would approach this
prosecution differently, possibly looking like an “insider-deal” to those unfamiliar with the
legal system or like the Defendant would not receive the proverbial “fair shake.” More
than just a mere possibility of impropriety exits under these circumstances. Furthermore,
these concerns would apply universally to the entire office, touching the office as a whole.
                                             -4-
In short, it would appear that the District Attorney General’s Office could not exercise its
independent professional judgment free of “compromising influences and loyalties.”
Based upon these considerations, I would affirm the order of the trial court disqualifying
the Twelfth Judicial District Attorney General’s Office. See Culbreath, 30 S.W.3d at 316
(the Tennessee Supreme Court holding that the Shelby County District Attorney General’s
Office was disqualified from prosecuting defendants based upon a conflict of interest
created by the use of a private attorney hired as a special prosecutor for the county, who
had received substantial compensation from special interest groups).

       Finally, I would agree with the majority’s conclusion that the banking relationship
between the General Sessions Judge, the District Attorney General, and an Assistant
District Attorney General, did not, by itself, create an appearance of impropriety.




                                                 _________________________________
                                                 D. KELLY THOMAS, JR., JUDGE




                                           -5-